DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-6, 8-9, 11, 13, 17-18, 20-21, 23-24, 27 and 37-40 are pending.

Response to Arguments
Applicant’s arguments filed on January 18th , 2022 with respect to the rejection
of the pending claims over the prior art of record have been fully considered and are persuasive.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in a telephone interview with Bradley P. Williams on February 14, 2022. 


The application has been amended as follows:

IN THE CLAIMS
In claim 1 (Currently Amended), at lines 13-14, delete each occurrence of “wherein HARQ NACK feedback is received for each of the one or more CBGs when the TB fails a TB cyclic redundancy check in the receiver” and insert –
transmitting the determined number of code blocks or code block groups to the receiver in the retransmission; 
wherein HARQ NACK feedback is received for each of the one or more CBGs when the TB fails a TB cyclic redundancy check in the receiver—

In claim 13 (Currently Amended), at lines 17-18, delete each occurrence of “wherein HARQ NACK feedback is received for each of the one or more CBGs when the TB fails a TB cyclic redundancy check in the receiver” and insert --
transmit the determined number of code blocks or code block groups to the receiver in the retransmission; 
wherein HARQ NACK feedback is received for each of the one or more CBGs when the TB fails a TB cyclic redundancy check in the receiver--


Allowable Subject Matter
Claims 1, 5-6, 8-9, 11, 13, 17-18, 20-21, 23-24, 27 and 37-40 are allowed.


Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 13:
One of the closest prior art references, Kim et al. (U.S 2019/0020445 A1) discloses sending a transmission comprising a transport block (TB) comprising a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs) (i.e. transmitting a transmission comprising a transport block (TB) comprising a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs) in par. [0021]), each code block group comprising one or more code blocks (i.e. each code block group (CBG) comprising one or more code blocks (CBs) in par. [0021]) and each code block comprising a plurality of coded bits (i.e. wherein each code block comprising a plurality of coded bits in par. [0014]), wherein the transmission is sent to a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (i.e. wherein the transmission is sent to a receiver configured to use hybrid automatic repeat request (HARQ) feedback per transport block in par. [0021], [0122]);

receiving HARQ ACK or NACK feedback from the receiver for one or more of the one or more code block groups of the transport block (i.e. receiving, by the transmitting apparatus from the receiving apparatus, HARQ ACK or NACK feedback for one or more of the one or more code block groups of the transport block in par. [0122], [0109]); and



wherein HARQ NACK feedback is received for each of the one or more CBGs when the TB fails a TB cyclic redundancy check in the receiver (i.e. transmitting by the receiving apparatus to the transmitting apparatus, ACK/NACK in a unit of a code block group (CBG) in response to the received transport block, wherein NACK feedback is transmitted for each of the code block groups (CBGs) when an error occurs, wherein error is detected, by the receiving apparatus, via cyclic redundancy check (CRC) performed on transport block (TB) and/or wherein error is detected via cyclic redundancy check (CRC) performed on code blocks (CBs) included in transport block (TB) in par. [0122], [0108], [0109]).

Another closest prior art references, Khosravirad et al. (U.S 2019/0165893 A1) discloses a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) 


However, none of the prior art references of record discloses or renders obvious
at least the claimed features of:
 	“the transmitter is further confiqured to reduce a number of CBs or CBGs to send to the receiver in one or more timeslots after the retransmission” (emphasis added) as recited in claims 1 and 13.

With respect to claims 24 and 37:
One of the closest prior art references, Kim et al. (U.S 2019/0020445 A1) discloses configuring the receiver to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) (i.e. using, by a receiving apparatus, a hybrid automatic repeat request (HARQ) feedback per transport block (TB) received from transmitting apparatus  in par. [0122], [0109], [0114], [0017]); and
receiving a transmission comprising a TB that is composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs) (i.e. receiving, by the receiving apparatus from the transmitting apparatus, a transport block (TB) including a plurality 
of code blocks (CBs) from a transmitting side, wherein one or more 
code blocks (CBs) are arranged in a code block group (CBG) in par. [0109], [0122]);


wherein the receiver configured to send the HARQ ACK or NACK feedback comprises sending HARQ NACK feedback for each of the CBGs when the TB fails a TB cyclic redundancy check in the receiver (i.e. transmitting by the receiving apparatus to the transmitting apparatus, ACK/NACK in a unit of a code block group (CBG) in response to the received transport block, wherein NACK feedback is transmitted for each of the code block groups (CBGs) when an error occurs, wherein error is detected, by the receiving apparatus, via cyclic redundancy check (CRC) performed on transport block (TB) and/or wherein error is detected via cyclic redundancy check (CRC) performed on code blocks (CBs) included in transport block (TB) in par. [0122], [0108], [0109]).

Another closest prior art references, Khosravirad et al. (U.S 2019/0165893 A1) discloses a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) (i.e. a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block (TB) in par. [0022]).

However, none of the prior art references of record discloses or renders obvious
at least the claimed features of:
receiving a retransmission comprising a TB that includes a plurality of CBs arranged in one or more CBGs; and
sending ACK or NACK feedback for the retransmission according to a HARQ feedback timing, wherein the HARQ feedback timing is based on a number of CBs or a number of CBGs that were received in the retransmission” (emphasis added) as recited in claims 24 and 37.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464